CAPERTON, Judge,
Concurring.
I concur in Chief Judge Acree’s opinion and order because we are bound by the precedent of Matthews. He is correct in articulating the holding of that opinion and concluding we are now obligated to follow it.
However, I write separately to voice my disagreement with Matthews because that case places an undue burden on litigants and their counsel. CR 59.05 requires that a motion to alter, amend, or vacate be filed within ten days of entry of the judgment. Under Matthews’ articulation of CR 59.05 and the accompanying obligations of CR 7.02, litigants are required not only to file the motion, but also to identify and articulate the reasons which merit disturbing the judgment within this short time. While these tasks may be relatively easy to accomplish when the matter is resolved prior to trial or extensive pretrial litigation, such tasks become insurmountable following a more complex procedural history and, most certainly, a lengthy trial. The members of the Kentucky Bar are far too harried by the demands of their practices to be expected, in less than two weeks, to reflect on their prosecution of the case of which the judgment disposes and to identify the bases of the trial court’s error.
I believe, rather, that it is sufficient that a party file a bare motion to alter, amend, or vacate within the ten-day period prescribed by CR 59.05, and then supplement the motion with a supportive memorandum prior to the trial judge’s deliberation. Literal application of CR 7.02 to CR 59.05 is unwarranted.
While I disagree with Matthews, it is stare decisis which we must follow. For that reason, I concur.
THOMPSON, Judge, Dissents and Files Separate Opinion.